Judgment unanimously affirmed. Memorandum: We reject defendant’s contentions that the verdict is against the weight of the evidence and that the sentence is harsh and excessive. The testimony of the People’s eyewitnesses, although conflicting in details, supported the jury’s finding that defendant possessed a handgun. Considering the nature of the offense, including the facts that the handgun was loaded and that it discharged, the sentence of two to six years imprisonment is appropriate. (Appeal from Judgment of Oneida County Court, Buckley, J. — Criminal Possession Weapon, 3rd Degree.) Present — Boomer, J. P., Pine, Boehm, Fallon and Davis, JJ.